DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 7/12/2021 and 12/01/2021.  These IDS have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 7 is objected to for grammatical errors.  There should be a verb and a preposition associated with “second left segment”. 
Examiner suggests, --said second left segment is adjacently disposed and movable with respect to said first segment--.  

Claim 8 is objected to for grammatical errors.  There should be a verb and a preposition associated with “second right segment”. 
Examiner suggests, said second right segment adjacently disposed and movable to said second segment.  

Claim 13 is objected to.  It appears the second line should read --said first right segment--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by McCaskill (US 2016/0116327).

Regarding claim 1, McCaskill discloses in figures 1-6 an electronic weight sensor assembly (100) for ascertaining the weight of a unit of luggage (¶¶ [0002], [0012]), said electronic weight sensor assembly (100) comprising a pad (102) comprising a plurality of segments (¶ [0013]; note there is no corresponding structural limitation associated with “plurality of segments” and as such, these segments can be chosen arbitrarily, e.g. ¶ [0014] mentions folding the device which could be defined as folding into a plurality of segments), a sensor assembly (120) comprising a plurality of sensors (122) (¶¶ [0018]-[0020]), a processing unit (126) disposed on an inside of said pad (102) (¶ [0021], see figure 2), a display assembly (108) operatively connected to said processing unit (126) and at least partially disposed on said inside of said pad (102) (¶ [0015]), each one of said plurality of sensors (122) disposed on an inside of said pad (102) and operatively connected to said processing unit (126) (¶[0018], see figure 2), each one of said plurality of sensors (122) configured to at least partially ascertain the weight of the unit of luggage (¶ [0020]), and said pad (102) disposable into and out of a folded position and an expanded position (¶ [0014], see figures 1A-1C).  

Regarding claim 2, McCaskill discloses said sensor assembly (120) comprises a first sensor (122) and a second sensor (122) (¶ [0018]; “pressure detectors that extend through the length and width of the device” means at least two), each one of said first sensor (122) and said second sensor (122) disposed on an inside of said pad (102) (see figure 2) and configured to at least partially ascertain the weight of the unit of luggage (¶ [0021]).
   
Regarding claim 4, McCaskill discloses said plurality of segments comprises a first group of segments, a second group of segments and a third group of segments; said third group of segments adjacently disposed to said first group of segments and said second group of segments (¶ [0103]; note there is no corresponding structural limitation associated with “plurality of segments” and as such, these segments can be chosen arbitrarily, e.g. ¶ [0014] mentions folding the device which could be defined as folding into any number of segments).  

Regarding claim 5, McCaskill discloses said third plurality of segments comprises a first central segment and a second central segment, said first central segment connected to and movable with respect to said second central segment (¶ [0103]; note there is no corresponding structural limitation associated with “plurality of segments” and as such, these segments can be chosen arbitrarily, e.g. ¶ [0014] mentions folding the device which could be defined as folding into any number of segments). 
 
Regarding claim 6, McCaskill discloses said first group of segments comprises a first left segment and a second left segment said second plurality of segments comprising a first right segment and a second right segment (¶ [0103]; note there is no corresponding structural limitation associated with “plurality of segments” and as such, these segments can be chosen arbitrarily, e.g. ¶ [0014] mentions folding the device which could be defined as folding into any number of segments).  

Regarding claim 7, McCaskill discloses said second left segment adjacently disposed and movable to said first segment (¶ [0103]; note there is no corresponding structural limitation associated with “plurality of segments” and as such, these segments can be chosen arbitrarily, e.g. ¶ [0014] mentions folding the device which could be defined as folding into any number of segments).  

Regarding claim 8, McCaskill discloses said second right segment adjacently disposed and movable to said second segment (¶ [0103]; note there is no corresponding structural limitation associated with “plurality of segments” and as such, these segments can be chosen arbitrarily, e.g. ¶ [0014] mentions folding the device which could be defined as folding into any number of segments).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCaskill.

Regarding claim 9, McCaskill discloses all the limitations of claim 1, on which this claim depends.
McCaskill discloses the thickness of the scale is “approximately 0.5 cm thick” (5 mm) but is silent specifically to less than or equal to 4 mm.
However, courts have ruled that when a claimed dimension is “very close” to one disclosed in the prior art, absent a showing of unexpected results or criticality, a prima facie case of obviousness exists. In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of “less than 6 pounds per cubic feet” and the prior art range of “between 6 lbs./ft3 and 25 lbs./ft3” were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make McCaskill’s electronic scale 4 mm, rather than 5 mm with the predictable result of having a lower profile scale for the purpose of allowing the scale to fold or roll smaller to fit inside luggage while traveling (¶ [0012]).

Claims 3 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over McCaskill in view of Cohen (USPN 8,017,877).

Regarding claim 3, McCaskill discloses all the limitations of claim 2 on which this claim depends.
McCaskill generally discloses a plurality of sensors (122) (¶ [0018]; “pressure detectors that extend through the length and width of the device” means at least two) disposed on an inside of said pad and configured to at least partially ascertain the weight of the unit of luggage (¶ [0021]) but is silent specifically to a third sensor and a fourth sensor.
In the same field of endeavor, McCaskill teaches in at least figures 1-3 a luggage scale (col. 5, line 61 through col. 6, line 11) which is collapsible and expandable and comprising a third and a fourth sensor (40, each beam 20 and 30 has two weight sensors 20, see col. 2, line 53 through col. 3, line 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include third and fourth sensors in McCaskill’s weighing pad as taught by Cohen for the purpose of providing a larger number of sensors to be able to more accurately weight a large variety of luggage sizes.  
Furthermore,  courts have rules that mere duplication of the essential working parts of a prior art device involves only routine skill in the art and does not indicate patentability over the prior art device unless a new and unexpected result is shown or evidence of criticality of the duplicated part is demonstrated.  See MPEP §2144.04.

Regarding claim 10, McCaskill discloses in figures 1-6 an electronic weight sensor assembly (100) for ascertaining the weight of a unit of luggage (¶¶[0002], [0012]), said electronic weight sensor assembly (100) comprising a pad (102) comprising a first group of segments, a second group of segments and a third group of segments, said third group of segments adjacently connected to said first group of segments and said second group of segments, said first group of segments comprising a first left segment and a second left segment, said second left segment adjacently connected to and movable to said first left segment, said second group of segments comprising a first right segment and a second right segment, said second right segment adjacently connected to and movable to said first right segment, said third group of segments comprising a first central segment adjacently disposed and movable to a second central segment (¶ [0013]; note there is no corresponding structural limitation associated with “plurality of segments” and as such, these segments can be chosen arbitrarily, e.g. ¶ [0014] mentions folding the device which could be defined as folding into any number of segments), a sensor assembly (120) comprising a first sensor (122) and a second sensor (122), each one of said sensors (122) configured to at least partially ascertain the weight of the unit of luggage (¶¶ [0018]-[0020]), a processing unit (126): disposed on an inside of said pad (102) (¶ [0021], see figure 2), a display assembly (108) operatively connected to said processing unit (126) and at least partially disposed on said inside of said pad (102) (¶ [0015]), each one of said first said second sensors (122) operatively connected to said processing unit (126) (¶ [0018]), at least one of said sensors (122) is operatively disposed on an inside of a corresponding one of said first group of segments, at least one of said second sensors (122) is operatively disposed on an inside of a corresponding one said first group of segments, and said pad (102) (¶ [0018]; “pressure detectors that extend through the length and width of the device”, as noted above, said “segments” can be arbitrarily chosen to correspond to locations of sensors) disposable into and out of a folded position and an expanded position (¶ [0014], see figures 1A-1C).
McCaskill generally discloses a plurality of sensors (122) (¶ [0018]; “pressure detectors that extend through the length and width of the device” means at least two) disposed on an inside of said pad and configured to at least partially ascertain the weight of the unit of luggage (¶ [0021]) but is silent specifically to a third sensor and a fourth sensor.
In the same field of endeavor, Cohen teaches in at least figures 1-3 a luggage scale (col. 5, line 61 through col. 6, line 11) which is collapsible and expandable and comprising two groups of sensors (40) , each group corresponding to a particular segment (each beam 20 and 30 has two weight sensors 20, see col. 2, line 53 through col. 3, line 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include third and fourth sensors in McCaskill’s weighing pad as taught by Cohen for the purpose of providing a larger number of sensors to be able to more accurately weight a large variety of luggage sizes.  
Furthermore,  courts have rules that mere duplication of the essential working parts of a prior art device involves only routine skill in the art and does not indicate patentability over the prior art device unless a new and unexpected result is shown or evidence of criticality of the duplicated part is demonstrated.  See MPEP §2144.04.
  
Regarding claim 11,  McCaskill discloses said first group of segments is adjacently disposed to and movable to said third group of segments; said second group of segments is adjacently disposed to and movable to said third group of segments (as noted above, segments can be arbitrarily chosen, and mat can be folded in any desirable configuration, or rolled see ¶ [0014], figures 1A-1C).  

Regarding claim 12, McCaskill discloses said second left segment is disposed in confronting relation to said first left segment and said second right segment is disposed in confronting relation to said first right segment (as noted above, segments can be arbitrarily chosen, and mat can be folded in any desirable configuration, or rolled see ¶ [0014], figures 1A-1C).  

Regarding claim 13, McCaskill discloses said folded position comprises said first central segment is disposed in confronting relation to said fist right segment (as noted above, segments can be arbitrarily chosen, and mat can be folded in any desirable configuration, or rolled see ¶ [0014], figures 1A-1C).  

Regarding claim 14, McCaskill discloses said folded position comprises at least one of said first left segment or said second left segment disposed in confronting relation to said first central segment (as noted above, segments can be arbitrarily chosen, and mat can be folded in any desirable configuration, or rolled see ¶ [0014], figures 1A-1C).  

Regarding claim 15, McCaskill discloses said folded position comprises at least one of said first right segment or said second right segment disposed in confronting relation to said second central segment (as noted above, segments can be arbitrarily chosen, and mat can be folded in any desirable configuration, or rolled see ¶ [0014], figures 1A-1C).
  
Regarding claim 16,  Cohen teaches in figure 3 the configuration wherein a first sensor (40) of said first group of sensors is disposed on an inside of said first left segment (20), a second sensor (40) of said second group of sensors disposed on an inside of said first right segment (30) (each beam 20 and 30 has two weight sensors 20, see col. 2, line 53 through col. 3, line 2).
The reasons and motivation for combining are the same as recited in the rejection of claim 10 above.   

Regarding claim 17, Cohen teaches in figure 3 the configuration wherein a third sensor (40) of said first group of sensors is disposed on an inside of said second left segment (20), a fourth sensor (40) of said second group of segments disposed on an inside of said second right segment (30) (each beam 20 and 30 has two weight sensors 20, see col. 2, line 53 through col. 3, line 2).
The reasons and motivation for combining are the same as recited in the rejection of claim 10 above. 
  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCaskill in view of Natarajan (US 2017/0343409).

Regarding claim 18, McCaskill discloses  in figures 1-6 a method of using an electronic weight sensor assembly (100) for ascertaining the weight of at least one unit of luggage (¶¶ [0002], [0012]), the method comprising providing an electronic weight sensor assembly (100) comprising a pad (102) (¶ [0013]), a sensor assembly (120) comprising a plurality of sensors (122) (¶¶ [0018]-[0020]), a processing unit (126) disposed on an inside of the pad (102) (¶ [0015]), a display assembly (108) operatively connected to the processing unit (126) and at least partially disposed on said inside of the pad (102) (¶ [0015]), each one of the plurality of sensors (122) disposed on an inside of said pad (102) and operatively connected to the processing unit (126) (¶ [0018], see figure 2), and each one of the plurality of sensors (122) configured to at least partially ascertain the weight of the at least one unit of luggage (¶ [0020]).
McCaskill discloses connecting the scale to an external computer, laptop, mobile phone, etc. (¶¶ [0023]-[0024]) but is silent to the specific application method steps.
In the same field of endeavor, Natarajan teaches in figures 1 and 5-7 a method of using an electronic weight sensor assembly (17) for ascertaining the weight of at least one unit of luggage (13) (¶ [0001]) comprising the steps of logging into user platform (¶ [0066]), performing a real-time update of aviation information (¶ [0067]), inputting a travel itinerary (¶ [0067]), using the electronic weight sensor assembly (17) to ascertain the weight of the at least one unit of luggage (13) (¶¶ [0068]-[0069]), comparing the weight of the at least one unit of luggage to air carrier requirements (¶ [0070]), and providing a confirmation to the user if the weight of the at least one unit of luggage (13) conforms to the air carrier requirements (¶ [0071], see figure 5a).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Natarajan’s method steps in McCaskill’s method for the purpose of a simplifying user-initiated luggage weight compliance checks, while integrating the system with an electronic check-in process to facilitate airline management operations (¶ [0065]).
Regarding claim 19, Natarajan teaches providing a reconfiguration scheme if the weight of the at least one unit of luggage (13) does not conform to the air carrier requirements (¶¶ [0071], [0084]).  
The reasons and motivation for combining are the same as recited in the rejection of claim 18 above. 

Regarding claim 20, Natarajan teaches  performing a real-time update of luggage requirements based on a specific travel itinerary (¶¶ [0074], [0082]).
The reasons and motivation for combining are the same as recited in the rejection of claim 18 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0381880 appears to be the closest reference to the claimed invention however due to its later filing date it is not available as prior art.
USPN 5,414,225 to Garfinkle, USPN 5,234,065 to Schmidt, USPN 7,741,569 to Lin et al. UPSN 4,711,313 to Iida et al. and UPSN 7,022,920 to Hulburt et al. are cited for disclosing various folding configurations of platform scales.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863